      Case 1:21-cv-00678 Document 1 Filed 03/05/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 2021CV030223
 ALADDIN PROPERTY HOLDINGS, LLC, a Colorado limited
 liability company,

          Plaintiff,

 v.

 AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I., a
 Wisconsin corporation,

          Defendant.

                          DEFENDANT’S NOTICE OF REMOVAL


TO:      PLAINTIFF AND HER ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that Defendant American Family Mutual Insurance Company,

S.I., by and through its counsel, Sandy Eloranto and Lily E. Nierenberg, of Sutton | Booker | P.C.,

and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1,

hereby submits this Notice of Removal as follows:

                       INTRODUCTION AND BASIS FOR REMOVAL

         1.      American Family Mutual Insurance Company, S.I. (“American Family”) is the

Defendant in the above titled action, originally filed in the District Court, Arapahoe County,

Colorado, Case No. 2021CV030223. On or about February 4, 2021, Plaintiff, Aladdin Property

Holdings, LLC, A Colorado Limited Liability Company (“Aladdin Property Holdings”) filed

its Complaint and Jury Demand in Arapahoe County District Court, Colorado. The Complaint
   Case 1:21-cv-00678 Document 1 Filed 03/05/21 USDC Colorado Page 2 of 4




seeks recovery of damages as to American Family based on allegations of C.R.S. §§ 10-3-1116,

breach of contract and bad fait. See generally Plaintiff’s Complaint and Jury Demand, Exhibit A.

       2.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant, to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

between the citizens of different states, when the amount in controversy exceeds $75,000. 28

U.S.C. § 1332(a)(1).

       3.      The present action is between citizens of different states.         Aladdin Property

Holdings is a citizen of the State of Colorado. See Exhibit A at ¶ 1; see also Exhibit J. Defendant

American Family is a citizen of the state of Wisconsin. See Documents on File with Colorado

Secretary of State, Exhibit B; see also Exhibit A at ¶ 2.

       4.      The amount in controversy exceeds $75,000. Additionally, in District Court Civil

(CV) Case Cover Sheet, Exhibit C, Plaintiff states it seeks more than $100,000 in damages. See

Exhibit C at 3.

       5.      Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action is

properly removable to this Court pursuant to 28 U.S.C. § 1441(a).

       6.      This Notice of Removal is timely under 28 U.S.C. §1446(b). American Family has

thirty (30) days from the date it was served with Plaintiff’s Complaint to file its Notice of Removal.

American Family was served with Plaintiff’s Complaint and Jury Demand in this matter on




                                                  2
   Case 1:21-cv-00678 Document 1 Filed 03/05/21 USDC Colorado Page 3 of 4




February 5, 2021. See Exhibit D. Thus, American Family’s Notice of Removal is due March 7,

2021.

                COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        7.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders that

were served by the parties are attached. Undersigned counsel will promptly file a Notice of Intent

to Remove with the District Court for the County of Arapahoe. See Exhibit E. The process,

pleadings, and orders are captioned as follows:

        Exhibit C    District Court Civil (CV) Case Cover Sheet for Initial Pleading of Complaint,

Counterclaim, Cross-Claim or Third Party Complaint;

        Exhibit A    Complaint and Jury Demand;

        Exhibit D    Return of Service regarding American Family;

        Exhibit G    Defendant’s Motion for Extension of Time to Respond to Complaint;

        Exhibit H     Order Granting Defendant’s Motion for Extension of Time to Respond to

Complaint;

        Exhibit I     Colorado Secretary of State for Aladdin Property Holdings, LLC.

        8.     American Family has complied with the requirements of 28 U.S.C. § 1446, Fed. R.

Civ. P. 81(c), and D.C.Colo.LCivR 81.1.

        9.     Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal will be promptly

filed with the Clerk of Court for the County of Arapahoe in Civil Action No. 2021CV030223.

Also, pursuant to U.S.C. § 1446(d), undersigned counsel will promptly provide this Notice of

Removal to Plaintiff’s counsel. The register of actions is attached as Exhibit F.




                                                  3
   Case 1:21-cv-00678 Document 1 Filed 03/05/21 USDC Colorado Page 4 of 4




       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

American Family Mutual Insurance Company, S.I. respectfully requests that this case be removed

from the District Court for the County of Arapahoe, that this Court take jurisdiction of and enter

such further orders as may be necessary and proper for the continuation of this action, and that the

Defendant be afforded such further relief as this Court deems just and appropriate.

       Respectfully submitted this 5th day of March, 2021.



                                              /s/ Lily E. Nierenberg
                                              Sandy Eloranto
                                              Lily E. Nierenberg
                                              Sutton | Booker P.C.
                                              4949 S. Syracuse, Suite 500
                                              Denver, Colorado 80237
                                              Telephone: 303-730-6204
                                              Facsimile: 303-730-6208
                                              E-Mail: seloranto@suttonbooker.com
                                              Attorneys for Defendant,
                                              American Family Mutual Insurance Company,
                                              S.I.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2021, I electronically filed a true and correct

copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court using the

CM/ECF system which will send notification of such filing to the following:


       Michael Y. Ley
       Burns Figa & Will, P.C.
       6400 South Fiddler's Green Circle, Ste. 1000
       Greenwood Village, CO 80111

                                      /s/ Sarah E. Anderson
                                      A duly signed original is on file at
                                      Sutton | Booker | P.C.

                                                 4
